


Exhibit 10.27

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) between
EARTHLINK, INC., a Delaware corporation (the “Company”), and JOSEPH M. WETZEL
(referred to herein as “You”) is entered into on December 15, 2008.  This
Agreement amends, restates and supersedes the Employment Agreement between the
Company and you dated August 27, 2007 (the “Previous Agreement”).

 

RECITALS

 


1.             THE COMPANY IS ENGAGED IN THE BUSINESS OF PROVIDING INTEGRATED
COMMUNICATION SERVICES AND RELATED VALUE ADDED SERVICES TO INDIVIDUAL CONSUMERS
AND BUSINESS CUSTOMERS THROUGHOUT THE STATES OF THE UNITED STATES; AND


 


2.             THE COMPANY PREVIOUSLY DETERMINED THAT, IN VIEW OF YOUR
KNOWLEDGE, EXPERTISE AND EXPERIENCE IN THE INTEGRATED COMMUNICATION SERVICES AND
RELATED VALUE-ADDED SERVICES INDUSTRIES, YOUR SERVICES AS THE CHIEF OPERATING
OFFICER OF THE COMPANY WOULD BE OF GREAT VALUE TO THE COMPANY, AND ACCORDINGLY,
THE COMPANY DESIRED TO ENTER INTO THE PREVIOUS AGREEMENT WITH YOU ON THE TERMS
SET FORTH THEREIN IN ORDER TO SECURE YOUR SERVICES; AND


 


3.             YOU DESIRED TO SERVE AS THE CHIEF OPERATING OFFICER OF THE
COMPANY ON THE TERMS SET FORTH IN THE PREVIOUS AGREEMENT; AND


 


4.             THE COMPANY AND YOU NOW DESIRE TO AMEND AND RESTATE THE PREVIOUS
AGREEMENT TO ADDRESS SECTION 409A OF THE CODE (AS DEFINED BELOW) AND THE FINAL
REGULATIONS ISSUED THEREUNDER.


 

NOW, THEREFORE, in consideration of Your employment by the Company, the above
premises and the mutual agreements hereinafter set forth, You and the Company
agree as follows:

 


1.             DEFINITIONS.


 


(A)        “AFFILIATE” MEANS ANY TRADE OR BUSINESS WITH WHOM THE COMPANY WOULD
BE CONSIDERED A SINGLE EMPLOYER UNDER SECTIONS 414(B) OR 414(C) OF THE CODE
(EXCEPT THAT FOR PURPOSES OF DETERMINING YOUR TERMINATION OF EMPLOYMENT, THE
LANGUAGE “AT LEAST FIFTY PERCENT (50%)” SHALL BE USED INSTEAD OF “AT LEAST
EIGHTY PERCENT (80%)” EACH PLACE IT APPEARS IN SECTIONS 414(B) OR 414(C) OF THE
CODE).


 


(B)        “BENEFICIAL OWNERSHIP” MEANS BENEFICIAL OWNERSHIP AS THAT TERM IS
USED IN RULE 13D-3 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(C)        “BUSINESS COMBINATION” MEANS A REORGANIZATION, MERGER OR
CONSOLIDATION OF THE COMPANY.

 

--------------------------------------------------------------------------------


 


(D)        “BUSINESS OF THE COMPANY” MEANS THE BUSINESS OF PROVIDING INTEGRATED
COMMUNICATION SERVICES AND RELATED VALUE ADDED SERVICES TO INDIVIDUAL CONSUMERS
AND BUSINESS CUSTOMERS.


 


(E)        “CAUSE” MEANS (I) YOUR COMMISSION OF ANY ACT OF FRAUD OR DISHONESTY
RELATING TO AND ADVERSELY AFFECTING THE BUSINESS AFFAIRS OF THE COMPANY;
(II) YOUR CONVICTION OF ANY FELONY; OR (III) YOUR WILLFUL AND CONTINUED FAILURE
TO PERFORM SUBSTANTIALLY YOUR DUTIES OWED TO THE COMPANY AFTER WRITTEN NOTICE
SPECIFYING THE NATURE OF SUCH NON-PERFORMANCE AND A REASONABLE OPPORTUNITY TO
CURE SUCH NON-PERFORMANCE.  NO ACT OR OMISSION SHALL BE CONSIDERED “WILLFUL”
UNLESS IT IS DONE OR OMITTED IN BAD FAITH OR WITHOUT REASONABLE BELIEF THAT THE
ACTION OR OMISSION WAS IN THE BEST INTERESTS OF THE COMPANY.


 


(F)         “CHANGE IN CONTROL EVENT” OF THE COMPANY MEANS THE OCCURRENCE OF ANY
OF THE FOLLOWING EVENTS:


 

(1)           THE ACCUMULATION IN ANY NUMBER OF RELATED OR UNRELATED
TRANSACTIONS BY ANY PERSON OF BENEFICIAL OWNERSHIP OF MORE THAN FIFTY PERCENT
(50%) OF THE COMBINED VOTING POWER OF THE COMPANY’S VOTING STOCK; PROVIDED THAT
FOR PURPOSES OF THIS SUBPARAGRAPH (1), A CHANGE IN CONTROL EVENT WILL NOT BE
DEEMED TO HAVE OCCURRED IF THE ACCUMULATION OF MORE THAN FIFTY PERCENT (50%) OF
THE VOTING POWER OF THE COMPANY’S VOTING STOCK RESULTS FROM ANY ACQUISITION OF
VOTING STOCK (A) BY THE COMPANY, (B) BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED
TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY AFFILIATE, OR (C) BY ANY
PERSON PURSUANT TO A BUSINESS COMBINATION THAT COMPLIES WITH CLAUSES (A) AND
(B) OF SUBPARAGRAPH (2) BELOW; OR

 

(2)           CONSUMMATION OF A BUSINESS COMBINATION, UNLESS, IMMEDIATELY
FOLLOWING THAT BUSINESS COMBINATION, (A) ALL OR SUBSTANTIALLY ALL OF THE PERSONS
WHO WERE THE BENEFICIAL OWNERS OF VOTING STOCK OF THE COMPANY IMMEDIATELY PRIOR
TO THAT BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN
FIFTY PERCENT (50%) OF THE THEN OUTSTANDING SHARES OF COMMON STOCK AND MORE THAN
FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
STOCK ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF THE ENTITY
RESULTING FROM THAT BUSINESS COMBINATION (INCLUDING, WITHOUT LIMITATION, AN
ENTITY THAT AS A RESULT OF THAT TRANSACTION OWNS THE COMPANY OR ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE
SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS RELATIVE TO EACH OTHER AS
THEIR OWNERSHIP, IMMEDIATELY PRIOR TO THAT BUSINESS COMBINATION, OF THE COMMON
STOCK AND VOTING STOCK OF THE COMPANY, AND (B) AT LEAST SIXTY PERCENT (60%) OF
THE MEMBERS OF THE BOARD OF DIRECTORS OF THE ENTITY RESULTING FROM THAT BUSINESS
COMBINATION HOLDING AT LEAST SIXTY PERCENT (60%) OF THE VOTING POWER OF SUCH
BOARD OF DIRECTORS WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE
EXECUTION OF THE INITIAL AGREEMENT OR OF THE ACTION OF THE BOARD OF DIRECTORS
PROVIDING FOR THAT BUSINESS COMBINATION AND AS A RESULT OF OR IN CONNECTION WITH
SUCH BUSINESS COMBINATION, NO PERSON HAS A RIGHT TO DILUTE EITHER OF SUCH

 

2

--------------------------------------------------------------------------------


 

PERCENTAGES BY APPOINTING ADDITIONAL MEMBERS TO THE BOARD OF DIRECTORS OR
OTHERWISE WITHOUT ELECTION OR OTHER ACTION BY THE STOCKHOLDERS; OR

 

(3)           A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY, EXCEPT PURSUANT TO A BUSINESS COMBINATION THAT COMPLIES
WITH CLAUSES (A) AND (B) OF SUBPARAGRAPH (2) ABOVE; OR

 

(4)           APPROVAL BY THE SHAREHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY, EXCEPT PURSUANT TO A BUSINESS
COMBINATION THAT COMPLIES WITH CLAUSES (A) AND (B) OF SUBPARAGRAPH 2 ABOVE.

 


(G)        “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND ANY
REGULATIONS PROMULGATED THEREUNDER.


 


(H)        “COMPANY” SHALL MEAN EARTHLINK, INC.


 


(I)         “CONFIDENTIAL INFORMATION” MEANS ANY AND ALL NON-PUBLIC INFORMATION
CONCERNING, RELATING TO AND/OR IN THE POSSESSION OF THE COMPANY AND/OR ITS
AFFILIATES AND/OR THE BUSINESS OF THE COMPANY TREATED AS CONFIDENTIAL OR SECRET
BY THE COMPANY AND/OR ITS AFFILIATES (THAT IS, SUCH BUSINESS INFORMATION IS
SUBJECT TO EFFORTS BY THE COMPANY AND/OR ITS AFFILIATES THAT ARE REASONABLE
UNDER THE CIRCUMSTANCES TO MAINTAIN ITS SECRECY) THAT DOES NOT CONSTITUTE A
TRADE SECRET, INCLUDING, WITHOUT LIMITATION, INFORMATION CONCERNING THE
COMPANY’S OR AN AFFILIATE’S FINANCIAL POSITION AND RESULTS OF OPERATIONS
(INCLUDING REVENUES, ASSETS, NET INCOME, ETC.), ANNUAL AND LONG RANGE BUSINESS
PLANS, PRODUCT AND SERVICE PLANS, MARKETING PLANS AND METHODS, EMPLOYEE LISTS
AND INFORMATION, IN WHATEVER FORM AND WHETHER OR NOT COMPUTER OR ELECTRONICALLY
ACCESSIBLE.


 


(J)         “ELIGIBLE EARNINGS” HAS THE SAME MEANING GIVEN TO THAT TERM IN THE
COMPANY’S BONUS PLAN AND PAYROLL POLICIES.


 


(K)        “GOOD REASON” MEANS, WITH RESPECT TO YOUR TERMINATION OF EMPLOYMENT,
ANY OF THE FOLLOWING ACTS OR OMISSIONS THAT ARE NOT CURED WITHIN THIRTY (30)
DAYS AFTER WRITTEN NOTICE OF SUCH ACT OR OMISSION IS DELIVERED TO THE COMPANY,
THE CHAIRMAN OF THE BOARD OF DIRECTORS AND THE CHAIRMAN OF THE LEADERSHIP AND
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS (WHICH NOTICE MUST BE GIVEN NO
LATER THAN NINETY (90) DAYS AFTER THE INITIAL OCCURRENCE OF SUCH EVENT):


 

(1)           WITHOUT YOUR EXPRESS WRITTEN CONSENT (I) THE ASSIGNMENT TO YOU OF
ANY DUTIES MATERIALLY INCONSISTENT IN ANY RESPECT WITH YOUR POSITION, AUTHORITY,
DUTIES OR RESPONSIBILITIES AS CONTEMPLATED BY SECTION 2, (II) THE REQUIREMENT BY
THE COMPANY THAT YOU REPORT TO ANY OFFICER OR EMPLOYEE OTHER THAN DIRECTLY TO
THE CHIEF EXECUTIVE OFFICER, THE PRESIDENT OF THE COMPANY (EXCLUDING A PRESIDENT
OF ANY DIVISION OF THE COMPANY) OR THE BOARD OF DIRECTORS OF THE COMPANY,
(III) ANY OTHER ACTION BY THE COMPANY THAT RESULTS IN A SIGNIFICANT DIMINUTION
IN SUCH POSITION, AUTHORITY, DUTIES OR RESPONSIBILITIES, PROVIDED THAT THE
COMPANY’S NO LONGER BEING A REPORTING COMPANY WITH THE SECURITIES AND EXCHANGE
COMMISSION SHALL NOT BE DEEMED TO RESULT IN SUCH A SIGNIFICANT DIMINUTION, OR
(IV) ANY FAILURE

 

3

--------------------------------------------------------------------------------


 

BY THE COMPANY TO COMPLY IN ANY MATERIAL RESPECT WITH ANY OF THE PROVISIONS OF
SECTIONS 4(A), (B) AND (D) OF THIS AGREEMENT;

 

(2)           ANY REQUIREMENT THAT YOU RELOCATE OUTSIDE OF, OR ANY RELOCATION OF
THE COMPANY’S PRINCIPAL EXECUTIVE OFFICE OUTSIDE OF, THE METROPOLITAN AREA OF
ATLANTA, GEORGIA; OR

 

(3)           ANY BREACH BY THE COMPANY OF ANY OTHER MATERIAL PROVISION OF THIS
AGREEMENT.

 

A TERMINATION BY YOU SHALL NOT CONSTITUTE TERMINATION FOR GOOD REASON UNLESS YOU
RESIGN WITHIN TWO (2) YEARS AFTER THE INITIAL OCCURRENCE OF SUCH UNCURED EVENT.

 


(L)         “INCUMBENT BOARD” MEANS A BOARD OF DIRECTORS CONSISTING OF
INDIVIDUALS WHO EITHER ARE (A) MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS ON
THE DATE HEREOF OR (B) MEMBERS WHO BECOME MEMBERS OF THE COMPANY’S BOARD OF
DIRECTORS SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION, OR NOMINATION FOR
ELECTION BY THE COMPANY’S SHAREHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST SIXTY
PERCENT (60%) OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD (EITHER BY A
SPECIFIC VOTE OR BY APPROVAL OF THE PROXY STATEMENT OF THE COMPANY IN WHICH THAT
PERSON IS NAMED AS A NOMINEE FOR DIRECTOR, WITHOUT OBJECTION TO THAT
NOMINATION), BUT EXCLUDING, FOR THAT PURPOSE, ANY INDIVIDUAL WHOSE INITIAL
ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED ELECTION
CONTEST (WITHIN THE MEANING OF RULE 14A-11 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED) WITH RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER
ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A
PERSON OTHER THAN THE BOARD OF DIRECTORS.


 


(M)       “NON-PUBLIC CHANGE IN CONTROL EVENT” MEANS ANY CHANGE IN CONTROL EVENT
THAT IS NOT A PUBLIC CHANGE IN CONTROL EVENT.


 


(N)        “PERSON” MEANS ANY INDIVIDUAL, ENTITY OR GROUP WITHIN THE MEANING OF
SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


(O)        “PUBLIC CHANGE IN CONTROL EVENT” MEANS ANY CHANGE IN CONTROL EVENT AS
DEFINED IN CLAUSE (F) ABOVE WHERE (I) THE PERSON THAT ACCUMULATES BENEFICIAL
OWNERSHIP OF MORE THAN FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF THE
COMPANY’S VOTING STOCK HAS, OR SUCH PERSON IS A DIRECT OR INDIRECT SUBSIDIARY OF
A PERSON THAT HAS, A CLASS OF COMMON STOCK (OR DEPOSITARY RECEIPTS OR OTHER
CERTIFICATES REPRESENTING COMMON EQUITY INTERESTS) TRADED ON A U.S. NATIONAL
SECURITIES EXCHANGE OR QUOTED ON NASDAQ OR ANOTHER ESTABLISHED OVER-THE-COUNTER
TRADING MARKET IN THE UNITED STATES OR WHICH WILL BE SO TRADED OR QUOTED WHEN
ISSUED OR EXCHANGED IN CONNECTION WITH SUCH CHANGE IN CONTROL EVENT OR (II) UPON
THE CONSUMMATION OF SUCH CHANGE IN CONTROL EVENT, THE VOTING STOCK OF THE
COMPANY WILL REMAIN TRADING ON A U.S. NATIONAL SECURITIES EXCHANGE OR QUOTED ON
NASDAQ OR ANOTHER ESTABLISHED OVER-THE-COUNTER TRADING MARKET IN THE UNITED
STATES.


 


(P)        “SPECIFIED EMPLOYEE” MEANS AN EMPLOYEE WHO IS (I) AN OFFICER OF THE
COMPANY OR AN AFFILIATE HAVING ANNUAL COMPENSATION GREATER THAN $145,000 (WITH
CERTAIN ADJUSTMENTS FOR INFLATION AFTER 2008), (II) A FIVE-PERCENT OWNER OF THE
COMPANY OR (III) A

 

4

--------------------------------------------------------------------------------


 


ONE-PERCENT OWNER OF THE COMPANY HAVING ANNUAL COMPENSATION GREATER THAN
$150,000.  FOR PURPOSES OF THIS SECTION, NO MORE THAN 50 EMPLOYEES (OR, IF
LESSER, THE GREATER OF THREE OR 10 PERCENT OF THE EMPLOYEES) SHALL BE TREATED AS
OFFICERS.  EMPLOYEES WHO (I) NORMALLY WORK LESS THAN 17 1/2 HOURS PER WEEK,
(II) NORMALLY WORK NOT MORE THAN 6 MONTHS DURING ANY YEAR, (III) HAVE NOT
ATTAINED AGE 21, (IV) ARE INCLUDED IN A UNIT OF EMPLOYEES COVERED BY AN
AGREEMENT WHICH THE SECRETARY OF LABOR FINDS TO BE A COLLECTIVE BARGAINING
AGREEMENT BETWEEN EMPLOYEE REPRESENTATIVES AND THE COMPANY OR AN AFFILIATE
(EXCEPT AS OTHERWISE PROVIDED IN REGULATIONS ISSUED UNDER THE CODE) OR (V) WHO
HAVE NOT COMPLETED SIX MONTHS OF SERVICE SHALL BE EXCLUDED FOR PURPOSES OF
DETERMINING THE NUMBER OF OFFICERS FOR THIS DETERMINATION.  FOR PURPOSES OF THIS
SECTION, THE TERM “FIVE-PERCENT OWNER” (“ONE-PERCENT OWNER”) MEANS ANY PERSON
WHO OWNS MORE THAN FIVE PERCENT (ONE PERCENT) OF THE OUTSTANDING STOCK OF THE
COMPANY OR STOCK POSSESSING MORE THAN FIVE PERCENT (ONE PERCENT) OF THE TOTAL
COMBINED VOTING POWER OF ALL STOCK OF THE COMPANY.  FOR PURPOSES OF DETERMINING
OWNERSHIP, THE ATTRIBUTION RULES OF SECTION 318 OF THE CODE SHALL BE APPLIED BY
SUBSTITUTING “FIVE PERCENT” FOR “50 PERCENT” IN SECTION 318(A)(2)(C) AND THE
RULES OF SECTIONS 414(B), 414(C) AND 414(M) OF THE CODE SHALL NOT APPLY.  FOR
PURPOSES OF THIS SECTION, THE TERM “COMPENSATION” HAS THE MEANING GIVEN SUCH
TERM BY SECTION 414(Q)(4) OF THE CODE.  THE DETERMINATION OF WHETHER YOU ARE A
SPECIFIED EMPLOYEE WILL BE BASED ON A DECEMBER 31 IDENTIFICATION DATE SUCH THAT
IF YOU SATISFY THE ABOVE DEFINITION OF SPECIFIED EMPLOYEE AT ANY TIME DURING THE
12-MONTH PERIOD ENDING ON DECEMBER 31, YOU WILL BE TREATED AS A SPECIFIED
EMPLOYEE IF YOU HAVE A TERMINATION OF EMPLOYMENT DURING THE 12-MONTH PERIOD
BEGINNING ON THE FIRST DAY OF THE FOURTH MONTH FOLLOWING THE IDENTIFICATION
DATE.  THIS DEFINITION IS INTENDED TO COMPLY WITH THE “SPECIFIED EMPLOYEE”
RULES OF SECTION 409A(A)(2)(B)(I) OF THE CODE AND SHALL BE INTERPRETED
ACCORDINGLY.


 


(Q)        “TERMINATION OF EMPLOYMENT” MEANS THE TERMINATION OF YOUR EMPLOYMENT
AND SERVICE WITH THE COMPANY AND ALL AFFILIATES.  YOU WILL NOT BE CONSIDERED AS
HAVING HAD A TERMINATION OF EMPLOYMENT IF (I) YOU CONTINUE TO PROVIDE SERVICES
TO THE COMPANY OR ANY AFFILIATE AS AN EMPLOYEE OR INDEPENDENT CONTRACTOR AT AN
ANNUAL RATE THAT IS MORE THAN 20 PERCENT OF THE SERVICES RENDERED, ON AVERAGE,
DURING THE IMMEDIATELY PRECEDING 36 MONTHS OF EMPLOYMENT (OR, IF EMPLOYED LESS
THAN 36 MONTHS, SUCH LESSER PERIOD) OR (II) YOU ARE ON MILITARY LEAVE, SICK
LEAVE OR OTHER BONA FIDE LEAVE OF ABSENCE SO LONG AS THE PERIOD OF SUCH LEAVE
DOES NOT EXCEED SIX MONTHS, OR IF LONGER, SO LONG AS YOUR RIGHT TO REEMPLOYMENT
WITH THE COMPANY OR ANY AFFILIATE IS PROVIDED EITHER BY STATUTE OR BY CONTRACT. 
IF THE PERIOD OF LEAVE (I) ENDS OR (II) EXCEEDS SIX MONTHS AND YOUR RIGHT TO
REEMPLOYMENT IS NOT PROVIDED EITHER BY STATUTE OR BY CONTRACT, THE TERMINATION
OF EMPLOYMENT WILL BE DEEMED TO OCCUR ON THE FIRST DATE IMMEDIATELY FOLLOWING
SUCH SIX-MONTH PERIOD IF NOT REEMPLOYED BY THE COMPANY OR ANY AFFILIATE BEFORE
SUCH TIME AND ELIGIBILITY FOR PAYMENTS AND BENEFITS HEREUNDER WILL BE DETERMINED
AS OF THAT TIME.  TERMINATION OF EMPLOYMENT SHALL BE CONSTRUED CONSISTENT WITH
THE MEANING OF A “SEPARATION FROM SERVICE” UNDER SECTION 409A OF THE CODE.


 


(R)         “TOTAL DISABILITY” MEANS YOUR INABILITY, THROUGH PHYSICAL OR MENTAL
ILLNESS OR ACCIDENT, TO PERFORM THE MAJORITY OF YOUR USUAL DUTIES AND
RESPONSIBILITIES HEREUNDER (AS SUCH DUTIES ARE CONSTITUTED ON THE DATE OF THE
COMMENCEMENT OF SUCH DISABILITY) IN THE MANNER AND TO THE EXTENT REQUIRED UNDER
THIS AGREEMENT FOR A PERIOD OF AT LEAST NINETY

 

5

--------------------------------------------------------------------------------


 


(90) CONSECUTIVE DAYS.  TOTAL DISABILITY SHALL BE DEEMED TO HAVE OCCURRED ON THE
FIRST DAY FOLLOWING THE EXPIRATION OF SUCH NINETY (90) DAY PERIOD.


 


(S)        “TRADE SECRETS” MEANS ANY AND ALL INFORMATION CONCERNING, RELATING TO
AND/OR IN THE POSSESSION OF, THE COMPANY AND/OR ITS AFFILIATES AND/OR THE
BUSINESS OF THE COMPANY THAT QUALIFIES AS A TRADE SECRET AS DEFINED BY THE LAWS
OF THE STATE OF GEORGIA ON THE DATE OF THIS AGREEMENT AND AS SUCH LAWS ARE
AMENDED FROM TIME TO TIME THEREAFTER.


 


(T)         “VOTING STOCK” MEANS THE THEN OUTSTANDING SECURITIES OF AN ENTITY
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF MEMBERS OF THAT ENTITY’S BOARD OF
DIRECTORS.


 


2.             EMPLOYMENT; DUTIES.


 


(A)        THE COMPANY AGREES TO EMPLOY YOU AS CHIEF OPERATING OFFICER OF THE
COMPANY WITH THE DUTIES AND RESPONSIBILITIES GENERALLY ASSOCIATED WITH SUCH
POSITION AND SUCH OTHER REASONABLE ADDITIONAL RESPONSIBILITIES AND POSITIONS AS
MAY BE ADDED TO YOUR DUTIES FROM TIME TO TIME BY THE CHIEF EXECUTIVE OFFICER,
THE PRESIDENT OF THE COMPANY (EXCLUDING A PRESIDENT OF ANY DIVISION OF THE
COMPANY) OR THE BOARD OF DIRECTORS CONSISTENT WITH YOUR POSITION.


 


(B)        DURING YOUR EMPLOYMENT HEREUNDER, YOU SHALL (I) DILIGENTLY FOLLOW AND
IMPLEMENT ALL COMPANY EMPLOYEE POLICIES AND ALL MANAGEMENT POLICIES AND
DECISIONS COMMUNICATED TO YOU BY THE CHIEF EXECUTIVE OFFICER, THE PRESIDENT OR
THE BOARD OF DIRECTORS; AND (II) TIMELY PREPARE AND FORWARD TO THE CHIEF
EXECUTIVE OFFICER, THE PRESIDENT OR THE BOARD OF DIRECTORS ALL REPORTS AND
ACCOUNTINGS AS MAY BE REASONABLY REQUESTED OF YOU.


 


3.             TERM.  THE TERM HEREOF COMMENCED ON AUGUST 27, 2007, CONTINUED
FOR A PERIOD OF ONE (1) YEAR, WAS EXTENDED FOR AN ADDITIONAL YEAR FROM THE
ANNIVERSARY OF AUGUST 27, 2007 AND SHALL BE AUTOMATICALLY EXTENDED FROM
YEAR-TO-YEAR THEREAFTER UNLESS TERMINATED IN ACCORDANCE WITH SECTION 6 HEREOF
(THE “TERM”).


 


4.             COMPENSATION.


 


(A)        (1)  YOU SHALL BE PAID AN ANNUAL BASE SALARY OF NOT LESS THAN FOUR
HUNDRED AND SIXTEEN THOUSAND DOLLARS ($416,000) PER YEAR (THE “BASE SALARY”). 
THE BASE SALARY SHALL ACCRUE AND BE DUE AND PAYABLE IN EQUAL, OR AS NEARLY EQUAL
AS PRACTICABLE, BIWEEKLY INSTALLMENTS AND THE COMPANY MAY DEDUCT FROM EACH SUCH
INSTALLMENT ALL AMOUNTS REQUIRED TO BE DEDUCTED AND WITHHELD IN ACCORDANCE WITH
APPLICABLE FEDERAL AND STATE INCOME, FICA AND OTHER WITHHOLDING TAX
REQUIREMENTS.


 

(2)  THE BASE SALARY SHALL BE REVIEWED BY THE BOARD OF DIRECTORS AT LEAST ONCE
DURING EACH YEAR OF THE TERM AND MAY BE INCREASED FROM TIME TO TIME AND AT ANY
TIME BY THE BOARD OF DIRECTORS.  THE BASE SALARY SHALL IN NO EVENT BE REDUCED OR
DECREASED BELOW THE HIGHEST LEVEL ATTAINED AT ANY TIME BY YOU, UNLESS YOU AND
THE BOARD OF DIRECTORS AGREE TO IMPLEMENT A SALARY REDUCTION PROGRAM FOR COST
ABATEMENT PURPOSES.

 

6

--------------------------------------------------------------------------------


 

(3)  AS THE TERM BEGINS ON OTHER THAN THE FIRST BUSINESS DAY OF A CALENDAR MONTH
AND AS THE TERM HEREOF SHALL TERMINATE ON OTHER THAN THE LAST DAY OF A CALENDAR
MONTH, YOUR COMPENSATION FOR SUCH MONTH SHALL BE PRORATED ACCORDING TO THE
NUMBER OF DAYS DURING SUCH MONTH THAT OCCUR WITHIN THE TERM.

 


(B)        FOR EACH FISCAL YEAR OF THE COMPANY, YOU SHALL BE ENTITLED TO RECEIVE
AN ANNUAL TARGET BONUS OPPORTUNITY IN AN AMOUNT EQUAL TO SIXTY-FIVE PERCENT
(65%) OF YOUR ELIGIBLE EARNINGS (THE “ANNUAL TARGET BONUS”), WITH THE ABILITY TO
EARN FIFTY PERCENT (50%) (THRESHOLD) TO ONE HUNDRED FIFTY PERCENT (150%)
(MAXIMUM) OF YOUR ANNUAL TARGET BONUS IF THE BONUS CRITERIA FOR SUCH ANNUAL
PERIOD, AS SET BY THE BOARD OF DIRECTORS OF THE COMPANY, ARE SATISFIED (THE
“TARGET BONUS PAYMENT”); PROVIDED THAT IF SUCH BONUS CRITERIA ARE NOT SATISFIED,
NO ANNUAL TARGET BONUS SHALL BE PAYABLE.  THE CRITERIA TO EARN YOUR ANNUAL
TARGET BONUS AND OTHER LEVELS BETWEEN THE THRESHOLD AND MAXIMUM FOR EACH YEAR OF
THE TERM SHALL BE BASED UPON GOOD FAITH NEGOTIATIONS BETWEEN YOU AND THE BOARD
OF DIRECTORS.  ALL TARGET BONUS PAYMENTS THAT BECOME PAYABLE SHALL BE PAID TO
YOU IN ACCORDANCE WITH THE APPLICABLE BONUS PLAN BUT IN NO EVENT LATER THAN 2½
MONTHS AFTER THE END OF THE FISCAL YEAR OF THE COMPANY TO WHICH YOUR TARGET
BONUS PAYMENTS RELATE.


 


(C)        WHILE YOU ARE PERFORMING THE SERVICES DESCRIBED HEREIN, THE COMPANY
SHALL REIMBURSE YOU FOR ALL REASONABLE AND NECESSARY EXPENSES INCURRED BY YOU IN
CONNECTION WITH THE PERFORMANCE OF YOUR DUTIES OF EMPLOYMENT HEREUNDER IN
ACCORDANCE WITH THE COMPANY’S EXPENSE REIMBURSEMENT POLICY, AS APPLIED TO THE
COMPANY’S EXECUTIVE OFFICERS, AS SOON AS ADMINISTRATIVELY PRACTICABLE BUT NO
LATER THAN 2 ½ MONTHS AFTER THE END OF THE YEAR IN WHICH YOU INCUR THE
REIMBURSABLE EXPENSE.


 


(D)        PURSUANT TO THIS SECTION 4(D), YOU SHALL PARTICIPATE IN THE
CHANGE-IN-CONTROL ACCELERATED VESTING AND SEVERANCE PLAN AMENDED AND RESTATED
EFFECTIVE DECEMBER 15, 2008 AND ANY PLAN(S) OR PROGRAM(S) THAT SUPERSEDE,
REPLACE AND/OR SUPPLEMENT SUCH PLAN, AS IN EFFECT FROM TIME TO TIME (THE
“AV/SP”), AT THE SECOND HIGHEST AND SECOND MOST BENEFICIAL LEVEL OF
PARTICIPATION PROVIDED UNDER THE AV/SP.  WITH RESPECT TO EACH INDIVIDUAL
BENEFIT, OR CATEGORY OF SIMILAR BENEFIT, PROVIDED TO YOU UNDER EACH OF THE AV/SP
AND THIS AGREEMENT, THE TWO (2) BENEFITS SHALL NOT BE CUMULATIVE, AND YOU SHALL
BE ENTITLED TO RECEIVE EACH SUCH BENEFIT, OR CATEGORY OF BENEFIT, UNDER THE
TERMS OF THE AV/SP OR THE TERMS OF THIS AGREEMENT, WHICHEVER WOULD BE THE
GREATER AMOUNT OR VALUE TO YOU, EXCEPT THAT THE TIMING AND MANNER OF PAYMENT OF
SUCH BENEFITS SHALL BE CONSISTENT WITH THE TERMS OF THIS AGREEMENT, REGARDLESS
OF WHETHER THE AMOUNT OR VALUE OF THE BENEFITS YOU ARE ENTITLED TO RECEIVE ARE
DETERMINED UNDER THE AV/SP OR THIS AGREEMENT.  THE RESTRICTIONS ON CUMULATION OF
BENEFITS IN THIS SECTION 4(D), AND THE APPLICATION OF THE TERMS OF THE AV/SP TO
BENEFITS PROVIDED THEREUNDER, SHALL NOT APPLY TO YOUR RIGHT TO QUALIFY FOR AND
PARTICIPATE IN THE AV/SP AT THE SECOND HIGHEST AND SECOND MOST BENEFICIAL LEVEL
OF PARTICIPATION.


 


(E)        YOU SHALL RECEIVE PAID VACATION DURING EACH TWELVE (12) MONTH PERIOD
OF YOUR EMPLOYMENT IN ACCORDANCE WITH THE COMPANY’S VACATION POLICY.  TO THE
EXTENT THAT YOU DO NOT USE YOUR ACCRUED VACATION DURING SUCH TWELVE (12) MONTH
PERIOD, ANY

 

7

--------------------------------------------------------------------------------


 


REMAINING ACCRUED VACATION SHALL BE SUBJECT TO THE CARRYOVER RESTRICTIONS
APPLICABLE IN THE COMPANY’S NORMAL VACATION POLICIES.


 


5.             EQUITY RIGHTS.


 


(A)        UPON EXECUTION OF THE PREVIOUS AGREEMENT, YOU RECEIVED 50,000 RSUS
WHICH SHALL VEST IN ACCORDANCE WITH THE TERMS OF THE EARTHLINK, INC. 2006 EQUITY
AND CASH INCENTIVE PLAN, WITH 25,000 RSUS VESTING ON AUGUST 27, 2009, 12,500
RSUS VESTING ON AUGUST 27, 2010 AND 12,500 RSUS VESTING ON AUGUST 27, 2011,
ASSUMING YOUR CONTINUED EMPLOYMENT UNTIL EACH SUCH TIME, OR AS OTHERWISE VESTED
PURSUANT TO SECTION 6.  UPON EXECUTION OF THE PREVIOUS AGREEMENT, YOU ALSO
RECEIVED 150,000 STOCK OPTIONS WHICH VEST OVER A PERIOD OF FOUR YEARS IN
ACCORDANCE WITH THE TERMS OF THE EARTHLINK, INC. 2006 EQUITY AND CASH INCENTIVE
PLAN AND THE COMPANY’S STANDARD VESTING SCHEDULE FOR STOCK OPTIONS.


 


(B)        THE STOCK OPTIONS AND RESTRICTED STOCK UNITS GRANTED BY THE COMPANY
TO YOU FROM TIME TO TIME ARE HEREINAFTER COLLECTIVELY CALLED THE “STOCK OPTIONS
AND RSUS.”  YOU SHALL BE GIVEN THE PERIOD PERMITTED UNDER YOUR RESPECTIVE STOCK
OPTION AGREEMENTS TO EXERCISE YOUR STOCK OPTIONS AFTER YOUR TERMINATION OF
EMPLOYMENT, EXCEPT AS OTHERWISE PROVIDED IN SECTION 5(C) BELOW.


 


(C)        VESTED STOCK OPTIONS SHALL BE EXERCISABLE FOR THIRTY (30) DAYS
FOLLOWING TERMINATION OF EMPLOYMENT BUT IN NO EVENT BEYOND THE LATEST EXPIRATION
DATE AS SET FORTH IN THE RESPECTIVE STOCK OPTION AGREEMENT.


 


6.             TERMINATION.


 


(A)        A TERMINATION OF EMPLOYMENT SHALL OCCUR ONLY AS FOLLOWS:


 

(1)           FOR CAUSE IMMEDIATELY BY THE COMPANY; OR

 

(2)           AT YOUR OPTION FOR GOOD REASON; OR

 

(3)           AT YOUR OPTION UPON THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF
TERMINATION DELIVERED BY YOU TO THE COMPANY; OR

 

(4)           FOR ANY REASON BY THE COMPANY UPON THREE (3) CALENDAR MONTHS PRIOR
WRITTEN NOTICE OF TERMINATION DELIVERED TO YOU, EXCEPT DURING A PERIOD OF YOUR
DISABILITY THAT MAY QUALIFY AS THE PERIOD FOR QUALIFICATION FOR YOUR TERMINATION
OF EMPLOYMENT DUE TO YOUR TOTAL DISABILITY AS SET FORTH IN SECTION 6(A)(6); OR

 

(5)           BY THE COMPANY UPON YOUR DEATH; OR

 

(6)           BY THE COMPANY BECAUSE OF YOUR TOTAL DISABILITY UPON THIRTY (30)
DAYS PRIOR WRITTEN NOTICE OF TERMINATION DELIVERED TO YOU.

 

8

--------------------------------------------------------------------------------

 


(B)        IF YOU HAVE A TERMINATION OF EMPLOYMENT THAT IS NOT IN CONNECTION
WITH A CHANGE IN CONTROL EVENT (I) BY THE COMPANY FOR OTHER THAN “CAUSE,” YOUR
DEATH OR YOUR TOTAL DISABILITY OR (II) BY YOU FOR “GOOD REASON,” YOU SHALL BE
PAID AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE SUM OF (I) YOUR BASE
SALARY AS OF THE EFFECTIVE DATE OF YOUR TERMINATION OF EMPLOYMENT AND (II) YOUR
ANNUAL TARGET BONUS FOR THE YEAR IN WHICH YOUR TERMINATION OF EMPLOYMENT
OCCURS.  SUBJECT TO SECTION 19 BELOW, SUCH AMOUNT SHALL BE PAID IN EQUAL, OR AS
NEARLY EQUAL AS PRACTICABLE, BIWEEKLY INSTALLMENTS, STARTING WITH THE FIRST
PAYROLL PAYMENT DATE FOLLOWING YOUR TERMINATION OF EMPLOYMENT AS DESCRIBED IN
THIS SECTION 6(B) AND CONTINUING THEREAFTER FOR EIGHTEEN (18) MONTHS.  HOWEVER,
YOU WILL NOT BE ENTITLED TO ANY PAYMENT UNDER THIS SECTION 6(B) IF YOU
PREVIOUSLY RECEIVED PAYMENTS UNDER SECTION 6(C) BELOW.  IN ADDITION, IN THE
EVENT OF SUCH TERMINATION OF EMPLOYMENT AS DESCRIBED IN THIS SECTION 6(B), YOU
SHALL BECOME IMMEDIATELY VESTED IN ALL YOUR OUTSTANDING STOCK OPTIONS AND RSUS
THAT OTHERWISE WOULD HAVE VESTED DURING THE 18-MONTH PERIOD IMMEDIATELY
FOLLOWING SUCH TERMINATION OF EMPLOYMENT.


 


(C)        IF A NON-PUBLIC CHANGE IN CONTROL EVENT OCCURS (AND SUCH NON-PUBLIC
CHANGE-IN-CONTROL CONSTITUTES A “CHANGE IN CONTROL EVENT” WITHIN THE MEANING OF
SECTION 409A OF THE CODE AND APPLICABLE REGULATIONS) AND YOU HAVE NOT PREVIOUSLY
INCURRED A TERMINATION OF EMPLOYMENT, YOU SHALL BE PAID AS SOON AS
ADMINISTRATIVELY PRACTICABLE (AND WITHIN THIRTY (30) DAYS) AFTER SUCH CHANGE IN
CONTROL EVENT AN AMOUNT EQUAL TO ONE HUNDRED AND FIFTY PERCENT (150%) OF THE SUM
OF (I) YOUR BASE SALARY AS OF THE EFFECTIVE DATE OF THE NON-PUBLIC CHANGE IN
CONTROL EVENT AND (II) YOUR ANNUAL TARGET BONUS FOR THE YEAR IN WHICH THE
NON-PUBLIC CHANGE IN CONTROL EVENT OCCURS.  IN THE EVENT YOU RECEIVE ANY
PAYMENTS UNDER THIS SECTION 6(C), YOUR RIGHT TO RECEIVE PAYMENTS UNDER SECTIONS
6(B) AND 6(D) WILL BE TERMINATED.


 


(D)        IF, IN CONNECTION WITH A PUBLIC CHANGE IN CONTROL EVENT (OR A
NON-PUBLIC CHANGE-IN-CONTROL THAT DOES NOT MEET THE DEFINITION OF A “CHANGE IN
CONTROL EVENT” IN SECTION 409A OF THE CODE AND APPLICABLE REGULATIONS), YOU HAVE
A TERMINATION OF EMPLOYMENT (I) BY THE COMPANY FOR OTHER THAN “CAUSE,” YOUR
DEATH OR YOUR TOTAL DISABILITY OR (II) BY YOU FOR “GOOD REASON,” YOU SHALL BE
PAID AN AMOUNT EQUAL TO (A) ONE HUNDRED AND FIFTY PERCENT (150%) OF THE SUM OF
(I) YOUR BASE SALARY AS OF THE EFFECTIVE DATE OF YOUR TERMINATION OF EMPLOYMENT
AND (II) YOUR ANNUAL TARGET BONUS FOR THE YEAR IN WHICH YOUR TERMINATION OF
EMPLOYMENT OCCURS.  SUBJECT TO SECTION 19 BELOW, SUCH AMOUNT SHALL BE PAID IN
EQUAL, OR AS NEARLY EQUAL AS PRACTICABLE, BIWEEKLY INSTALLMENTS STARTING WITH
THE FIRST PAYROLL PAYMENT DATE FOLLOWING YOUR TERMINATION OF EMPLOYMENT AS
DESCRIBED IN THIS SECTION 6(D) AND CONTINUING THEREAFTER FOR EIGHTEEN (18)
MONTHS.  HOWEVER, YOU WILL NOT BE ENTITLED TO ANY PAYMENT UNDER THIS
SECTION 6(D) IF YOU HAVE RECEIVED PAYMENTS UNDER SECTION 6(C) ABOVE.


 


(E)        IF YOU HAVE A TERMINATION OF EMPLOYMENT BY THE COMPANY FOR CAUSE,
YOUR DEATH OR YOUR TOTAL DISABILITY OR BY YOU FOR REASONS OTHER THAN FOR “GOOD
REASON,” THE COMPANY WILL HAVE NO OBLIGATIONS TO PAY YOU ANY AMOUNT BEYOND THE
EFFECTIVE DATE OF SUCH TERMINATION OF EMPLOYMENT WHETHER AS BASE SALARY, ANNUAL
TARGET BONUS OR OTHERWISE OR TO PROVIDE YOU WITH ANY BENEFITS ARISING HEREUNDER
OR OTHERWISE EXCEPT AS REQUIRED BY LAW.


 


9

--------------------------------------------------------------------------------



 


(F)         FOR PURPOSES OF THIS SECTION 6, YOUR TERMINATION OF EMPLOYMENT WILL
BE DEEMED TO BE IN CONNECTION WITH A CHANGE IN CONTROL EVENT IF IT OCCURS ON OR
AFTER THE CHANGE IN CONTROL EVENT OR AFTER THE PUBLIC ANNOUNCEMENT OF OR
EXECUTION OF A DEFINITIVE AGREEMENT FOR A TRANSACTION OR EVENT THAT WOULD, IF
CONSUMMATED, BE A CHANGE IN CONTROL EVENT.


 


7.             CONFIDENTIAL INFORMATION AND TRADE SECRETS.  YOU ACKNOWLEDGE THAT
THE NATURE OF YOUR ENGAGEMENT BY THE COMPANY IS SUCH THAT YOU SHALL HAVE ACCESS
TO THE CONFIDENTIAL INFORMATION AND THE TRADE SECRETS, EACH OF WHICH HAS GREAT
VALUE TO THE COMPANY, PROVIDES THE COMPANY A COMPETITIVE ADVANTAGE, AND
CONSTITUTES THE FOUNDATION UPON WHICH THE BUSINESS OF THE COMPANY IS BASED.  YOU
AGREE TO HOLD ALL OF THE CONFIDENTIAL INFORMATION AND THE TRADE SECRETS IN
CONFIDENCE AND TO NOT USE, DISCLOSE, PUBLISH OR OTHERWISE DISSEMINATE ANY OF
SUCH CONFIDENTIAL INFORMATION AND THE TRADE SECRETS TO ANY OTHER PERSON, EXCEPT
TO THE EXTENT SUCH DISCLOSURE IS (I) NECESSARY TO THE PERFORMANCE OF THIS
AGREEMENT AND IN FURTHERANCE OF THE COMPANY’S BEST INTERESTS, (II) REQUIRED BY
APPLICABLE LAW, (III) AS A RESULT OF PORTIONS OF THE CONFIDENTIAL INFORMATION
AND/OR THE TRADE SECRETS BECOMING LAWFULLY OBTAINABLE FROM OTHER SOURCES,
(IV) AUTHORIZED IN WRITING BY THE COMPANY, OR (V) NECESSARY TO ENFORCE THIS
AGREEMENT.  THE RESTRICTIONS SET FORTH IN THIS SECTION 7 SHALL REMAIN IN FULL
FORCE AND EFFECT (A) WITH RESPECT TO THE CONFIDENTIAL INFORMATION, FOR THE THREE
(3) YEAR PERIOD FOLLOWING THE EFFECTIVE DATE OF YOUR TERMINATION OF EMPLOYMENT,
AND WITH RESPECT TO THE TRADE SECRETS, UNTIL THE TRADE SECRETS NO LONGER RETAIN
THEIR STATUS OR QUALIFY AS TRADE SECRETS UNDER APPLICABLE LAW.  UPON YOUR
TERMINATION OF EMPLOYMENT, YOU SHALL DELIVER TO THE COMPANY ALL DOCUMENTS,
RECORDS, NOTEBOOKS, WORK PAPERS, AND ALL SIMILAR MATERIAL CONTAINING
CONFIDENTIAL INFORMATION AND TRADE SECRETS, WHETHER PREPARED BY YOU, THE COMPANY
OR ANYONE ELSE.


 


8.             INVENTIONS AND PATENTS.  ALL INVENTIONS, DESIGNS, IMPROVEMENTS,
PATENTS, COPYRIGHTS AND DISCOVERIES CONCEIVED BY YOU DURING THE TERM OF THIS
AGREEMENT WHICH ARE USEFUL IN OR DIRECTLY OR INDIRECTLY RELATE TO THE BUSINESS
OF THE COMPANY OR TO ANY EXPERIMENTAL WORK CARRIED ON BY THE COMPANY, SHALL BE
THE PROPERTY OF THE COMPANY.  YOU AGREE TO PROMPTLY AND FULLY DISCLOSE TO THE
COMPANY ALL SUCH INVENTIONS, DESIGNS, IMPROVEMENTS, PATENTS, COPYRIGHTS AND
DISCOVERIES (WHETHER DEVELOPED INDIVIDUALLY OR WITH OTHER PERSONS) AND AT THE
COMPANY’S EXPENSE, TO TAKE ALL STEPS NECESSARY AND REASONABLY REQUIRED TO ASSURE
THE COMPANY’S OWNERSHIP THEREOF AND TO ASSIST THE COMPANY IN PROTECTING OR
DEFENDING THE COMPANY’S PROPRIETARY RIGHTS THEREIN.


 


9.             RESTRICTIVE COVENANTS.


 


(A)        NON-COMPETITION.  YOU AGREE THAT DURING YOUR EMPLOYMENT, AND FOR A
PERIOD OF TWELVE (12) CALENDAR MONTHS FOLLOWING TERMINATION OF EMPLOYMENT, YOU
SHALL NOT PERFORM WITHIN THE 50 STATES OF THE UNITED STATES OF AMERICA ANY
SERVICES WHICH ARE IN COMPETITION WITH THE BUSINESS OF THE COMPANY DURING YOUR
EMPLOYMENT, OR FOLLOWING YOUR TERMINATION OF EMPLOYMENT ANY SERVICES WHICH ARE
IN COMPETITION WITH A MATERIAL LINE OF BUSINESS ENGAGED IN BY THE COMPANY AT THE
TIME OF YOUR TERMINATION OF EMPLOYMENT, AND WHICH ARE THE SAME AS OR SIMILAR TO
THOSE SERVICES YOU PERFORMED FOR THE COMPANY UNDER THIS AGREEMENT; PROVIDED,
HOWEVER, IF THE OTHER BUSINESS COMPETITIVE WITH THE BUSINESS OF THE COMPANY HAS
MULTIPLE LINES, DIVISIONS, SEGMENTS OR UNITS, SOME OF WHICH ARE NOT COMPETITIVE
WITH THE BUSINESS OF THE COMPANY, NOTHING HEREIN SHALL

 

10

--------------------------------------------------------------------------------


 


PREVENT YOU FROM BEING EMPLOYED BY OR PROVIDING SERVICES TO SUCH LINE, DIVISION,
SEGMENT OR UNIT THAT IS NOT COMPETITIVE WITH THE BUSINESS OF THE COMPANY.  FOR
PURPOSES OF THIS SECTION 9(A), “MATERIAL” MEANS A LINE OF BUSINESS THAT
REPRESENTS 20% OR MORE OF THE COMPANY’S CONSOLIDATED REVENUES OR ADJUSTED EBITDA
FOR THE FOUR FISCAL QUARTERS IMMEDIATELY PRECEDING YOUR TERMINATION OF
EMPLOYMENT.


 


(B)        NON-RECRUITMENT.  YOU AGREE THAT DURING YOUR EMPLOYMENT AND FOR A
PERIOD OF TWELVE (12) CALENDAR MONTHS FOLLOWING TERMINATION OF EMPLOYMENT, YOU
WILL NOT, DIRECTLY OR INDIRECTLY:  (1) SOLICIT, INDUCE, RECRUIT, OR CAUSE A
RESTRICTED EMPLOYEE TO RESIGN EMPLOYMENT WITH THE COMPANY OR ITS AFFILIATES, OR
(2) PARTICIPATE IN MAKING HIRING DECISIONS, ENCOURAGE THE HIRING OF, OR AID IN
THE HIRING PROCESS OF A RESTRICTED EMPLOYEE ON BEHALF OF ANY EMPLOYER OTHER THAN
THE COMPANY AND ITS AFFILIATES.  AS USED HEREIN, “RESTRICTED EMPLOYEE” MEANS ANY
EMPLOYEE OF THE COMPANY OR ITS AFFILIATES WITH WHOM YOU HAD MATERIAL
BUSINESS-RELATED CONTACT WHILE PERFORMING SERVICES UNDER THIS AGREEMENT, AND WHO
IS:  (1) A MEMBER OF EXECUTIVE MANAGEMENT; (2) A CORPORATE OFFICER OF THE
COMPANY OR ANY OF ITS AFFILIATES; OR (3) ANY EMPLOYEE OF THE COMPANY OR ANY OF
ITS AFFILIATES ENGAGED IN PRODUCT OR SERVICE DEVELOPMENT OR PRODUCT OR SERVICE
MANAGEMENT.


 


(C)        EFFECT OF BREACH.  THE OBLIGATION OF THE COMPANY TO CONTINUE TO
FULFILL ITS PAYMENT AND BENEFIT OBLIGATIONS TO YOU PURSUANT TO SECTIONS 6(B),
6(C) AND 6(D) IS CONDITIONED UPON YOUR COMPLIANCE WITH THE PROVISIONS OF THIS
SECTION 9 AND SECTIONS 7 AND 8.  ACCORDINGLY, IN THE EVENT THAT YOU SHALL
MATERIALLY BREACH THE PROVISIONS OF THIS SECTION 9 AND/OR SECTIONS 7 AND/OR 8
AND NOT CURE OR CEASE (AS APPROPRIATE) SUCH MATERIAL BREACH WITHIN TEN (10) DAYS
OF RECEIPT OF NOTICE THEREOF FROM THE COMPANY, THE COMPANY’S OBLIGATIONS UNDER
SECTIONS 6(B), 6(C) AND 6(D) SHALL TERMINATE.  TERMINATION OF THE COMPANY’S
OBLIGATIONS UNDER SECTIONS 6(B), 6(C) AND 6(D) SHALL NOT BE THE COMPANY’S SOLE
AND EXCLUSIVE REMEDY FOR A BREACH OF THIS SECTION 9 AND/OR SECTIONS 7 AND/OR 8. 
IN ADDITION TO THE REMEDY PROVIDED IN THIS SECTION 9(C), THE COMPANY SHALL BE
ENTITLED TO SEEK DAMAGES AND INJUNCTIVE RELIEF TO ENFORCE THIS SECTION 9 AND
SECTIONS 7 AND 8, IN THE EVENT OF A BREACH BY YOU OF THIS SECTION 9 AND/OR
SECTIONS 7 AND/OR 8.  ADDITIONALLY, IN THE EVENT YOU MATERIALLY BREACH SUCH
PROVISIONS, YOU SHALL BE REQUIRED TO REPAY TO THE COMPANY ALL SUCH AMOUNTS PAID
PURSUANT TO SECTIONS 6(B), 6(C) AND 6(D) THAT YOU WOULD NOT HAVE RECEIVED HAD
SUCH AMOUNT NOT BEEN PAID AND YOU BREACHED SUCH PROVISIONS.


 


10.          REMEDIES.


 


(A)        THE PARTIES HERETO AGREE THAT THE SERVICES TO BE RENDERED BY YOU
PURSUANT TO THIS AGREEMENT, AND THE RIGHTS AND PRIVILEGES GRANTED TO THE COMPANY
PURSUANT TO THIS AGREEMENT, ARE OF A SPECIAL, UNIQUE, EXTRAORDINARY AND
INTELLECTUAL CHARACTER, WHICH GIVES THEM A PECULIAR VALUE; THE LOSS OF WHICH
CANNOT BE REASONABLY OR ADEQUATELY COMPENSATED IN DAMAGES IN ANY ACTION AT LAW,
AND THAT A BREACH BY YOU OF ANY OF THE TERMS OF THIS AGREEMENT WILL CAUSE THE
COMPANY GREAT AND IRREPARABLE INJURY AND DAMAGE.  YOU HEREBY AGREE THAT THE
DEFINITION OF THE BUSINESS OF THE COMPANY SET FORTH IN SECTION 1 IS CORRECT,
THAT THE COMPANY AND ITS AFFILIATES CONDUCT BUSINESS THROUGHOUT THE 50 STATES OF
THE UNITED STATES OF AMERICA AND BEYOND, AND THAT THESE RESTRICTIONS ARE
REASONABLY NECESSARY TO PROTECT THE LEGITIMATE BUSINESS INTERESTS OF THE
COMPANY.  YOU HEREBY EXPRESSLY AGREE

 

11

--------------------------------------------------------------------------------


 


THAT THE COMPANY SHALL BE ENTITLED TO THE REMEDIES OF INJUNCTION, SPECIFIC
PERFORMANCE AND OTHER EQUITABLE RELIEF TO PREVENT A BREACH OF THIS AGREEMENT BY
YOU.  THIS SECTION 10 SHALL NOT BE CONSTRUED AS A WAIVER OF ANY OTHER RIGHTS OR
REMEDIES WHICH THE COMPANY MAY HAVE FOR DAMAGES OR OTHERWISE.


 


(B)        IN THE EVENT OF ANY DISPUTE OVER THE INTERPRETATION OR APPLICATION OF
THIS AGREEMENT, THE COMPANY SHALL REIMBURSE YOU FOR YOUR REASONABLE ATTORNEYS’
FEES AND COSTS INCURRED IN CONNECTION WITH THAT DISPUTE UNLESS THE COMPANY IS
DETERMINED, BY FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION, TO BE THE
PREVAILING PARTY ON ALL OR SUBSTANTIALLY ALL OF THE ISSUES IN DISPUTE, WHICH
REIMBURSEMENT SHALL BE MADE PROMPTLY, (AND WITHIN THIRTY (30) DAYS) FOLLOWING
FINAL JUDGMENT.


 


11.          CONSTRUCTION AND SEVERABILITY.  THE PARTIES HERETO AGREE THAT THE
PROVISIONS OF THIS AGREEMENT SHALL BE PRESUMED TO BE ENFORCEABLE, AND ANY
READING CAUSING UNENFORCEABILITY SHALL YIELD TO A CONSTRUCTION PERMITTING
ENFORCEMENT.  IN THE EVENT A COURT SHOULD DETERMINE NOT TO ENFORCE A PROVISION
OF THIS AGREEMENT DUE TO OVERBREADTH, VIOLATION OF PUBLIC POLICY, OR SIMILAR
REASONS, THE PARTIES SPECIFICALLY AUTHORIZE SUCH REVIEWING COURT TO ENFORCE SAID
COVENANT TO THE MAXIMUM EXTENT REASONABLE, WHETHER SAID REVISIONS BE IN TIME,
TERRITORY, SCOPE OF PROHIBITED ACTIVITIES, OR OTHER RESPECTS.  IF ANY SINGLE
COVENANT, PROVISION, WORD, CLAUSE OR PHRASE IN THIS AGREEMENT SHALL BE FOUND
UNENFORCEABLE, IT SHALL BE SEVERED AND THE REMAINING COVENANTS AND PROVISIONS
ENFORCED IN ACCORDANCE WITH THE TENOR OF THE AGREEMENT.


 


12.          ASSIGNMENT.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
HEREUNDER MAY NOT BE ASSIGNED BY EITHER PARTY HERETO WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY HERETO.


 


13.          NOTICES.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ANY
NOTICE REQUIRED OR PERMITTED TO BE GIVEN TO YOU PURSUANT TO THIS AGREEMENT SHALL
BE GIVEN IN WRITING, AND PERSONALLY DELIVERED OR MAILED TO YOU BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, AT THE ADDRESS SET FORTH BELOW YOUR SIGNATURE ON
THIS AGREEMENT OR AT SUCH OTHER ADDRESS AS YOU SHALL DESIGNATE BY WRITTEN NOTICE
TO THE COMPANY GIVEN IN ACCORDANCE WITH THIS SECTION 13, AND ANY NOTICE REQUIRED
OR PERMITTED TO BE GIVEN TO THE COMPANY, THE CHAIRMAN OF THE BOARD OF DIRECTORS
OR THE CHAIRMAN OF THE LEADERSHIP AND COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS SHALL BE GIVEN IN WRITING, AND PERSONALLY DELIVERED OR MAILED TO THAT
RECIPIENT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO THE
APPROPRIATE RECIPIENT AT THE ADDRESS SET FORTH UNDER THE SIGNATURE OF THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY OR HIS DESIGNEE ON THIS AGREEMENT OR AT SUCH
OTHER ADDRESS AS THE COMPANY SHALL DESIGNATE BY WRITTEN NOTICE TO YOU GIVEN IN
ACCORDANCE WITH THIS SECTION 13.  ANY NOTICE COMPLYING WITH THIS SECTION 13
SHALL BE DEEMED RECEIVED UPON ACTUAL RECEIPT BY THE ADDRESSEE.


 


14.          WAIVER.  THE WAIVER BY EITHER PARTY HERETO OF ANY BREACH OF THIS
AGREEMENT BY THE OTHER PARTY HERETO SHALL NOT BE EFFECTIVE UNLESS IN WRITING,
AND NO SUCH WAIVER SHALL OPERATE OR BE CONSTRUED AS THE WAIVER OF THE SAME OR
ANOTHER BREACH ON A SUBSEQUENT OCCASION.


 


15.          GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF GEORGIA.

 

12

--------------------------------------------------------------------------------


 


16.          BENEFICIARY.  ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, HEIRS, EXECUTORS, ADMINISTRATORS
AND PERMITTED ASSIGNS.


 


17.          ENTIRE AGREEMENT.  THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT OF
THE PARTIES HERETO RELATING TO YOUR EMPLOYMENT BY THE COMPANY IN THE CAPACITY
HEREIN STATED AND, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, NO PROVISIONS OF ANY
EMPLOYEE MANUAL, PERSONNEL POLICIES, COMPANY DIRECTIVES OR OTHER AGREEMENT OR
DOCUMENT SHALL BE DEEMED TO MODIFY THE TERMS OF THIS AGREEMENT.  NO AMENDMENT OR
MODIFICATION OF THIS AGREEMENT SHALL BE VALID OR BINDING UPON YOU OR THE COMPANY
UNLESS MADE IN WRITING AND SIGNED BY THE PARTIES HERETO.  ALL PRIOR
UNDERSTANDINGS AND AGREEMENTS RELATING TO YOUR EMPLOYMENT BY THE COMPANY, IN
WHATEVER CAPACITY, ARE HEREBY EXPRESSLY TERMINATED.


 


18.          EXCISE TAX.


 


(A)        IF ANY PAYMENT OR DISTRIBUTION BY THE COMPANY AND/OR ANY AFFILIATE OF
THE COMPANY TO OR FOR YOUR BENEFIT, WHETHER PAID OR PAYABLE OR DISTRIBUTED OR
DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS AGREEMENT OR OTHERWISE PURSUANT TO
OR BY REASON OF ANY OTHER AGREEMENT, POLICY, PLAN, PROGRAM OR ARRANGEMENT,
INCLUDING WITHOUT LIMITATION ANY STOCK OPTION, STOCK APPRECIATION RIGHT OR
SIMILAR RIGHT, OR THE LAPSE OR TERMINATION OF ANY RESTRICTION ON OR THE VESTING
OR EXERCISABILITY OF ANY OF THE FOREGOING (A “PAYMENT”), WOULD BE SUBJECT TO THE
EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE OR TO ANY SIMILAR TAX IMPOSED BY
STATE OR LOCAL LAW, OR ANY INTEREST OR PENALTIES WITH RESPECT TO SUCH TAX (SUCH
TAX OR TAXES, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, BEING HEREAFTER
COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN THE PAYMENTS AND BENEFITS
PAYABLE OR PROVIDED UNDER THIS AGREEMENT (OR OTHER PAYMENTS AS DESCRIBED BELOW)
SHALL BE REDUCED (BUT NOT BELOW THE AMOUNT OF THE PAYMENTS OR BENEFITS PROVIDED
UNDER THIS AGREEMENT) IF, AND ONLY TO THE EXTENT THAT, SUCH REDUCTION WILL ALLOW
YOU TO RECEIVE A GREATER NET AFTER TAX AMOUNT THAN YOU WOULD RECEIVE ABSENT SUCH
REDUCTION.


 


(B)        THE ACCOUNTING FIRM WILL FIRST DETERMINE THE AMOUNT OF ANY PARACHUTE
PAYMENTS (AS DEFINED BELOW), THAT ARE PAYABLE TO YOU.  THE ACCOUNTING FIRM ALSO
WILL DETERMINE THE NET AFTER TAX AMOUNT (AS DEFINED BELOW), ATTRIBUTABLE TO YOUR
TOTAL PARACHUTE PAYMENTS.


 


(C)        THE ACCOUNTING FIRM WILL NEXT DETERMINE THE LARGEST AMOUNT OF
PAYMENTS THAT MAY BE MADE TO YOU WITHOUT SUBJECTING YOU TO THE EXCISE TAX (THE
“CAPPED PAYMENTS”).  THEREAFTER, THE ACCOUNTING FIRM WILL DETERMINE THE NET
AFTER TAX AMOUNT ATTRIBUTABLE TO THE CAPPED PAYMENTS.


 


(D)        YOU THEN WILL RECEIVE THE TOTAL PARACHUTE PAYMENTS OR THE CAPPED
PAYMENTS OR SUCH OTHER AMOUNT LESS THAN THE TOTAL PARACHUTE PAYMENTS, WHICHEVER
PROVIDES YOU WITH THE HIGHER NET AFTER TAX AMOUNT, BUT IN NO EVENT WILL ANY SUCH
REDUCTION IMPOSED BY THIS SECTION 18 BE IN EXCESS OF THE AMOUNT OF PAYMENTS OR
BENEFITS PAYABLE OR PROVIDED UNDER THIS AGREEMENT.  IF YOU WILL RECEIVE THE
CAPPED PAYMENTS OR SOME OTHER AMOUNT LESSER THAN THE TOTAL PARACHUTE PAYMENTS,
THE TOTAL PARACHUTE PAYMENTS WILL BE ADJUSTED BY FIRST REDUCING THE AMOUNT OF
ANY NONCASH BENEFITS UNDER THIS AGREEMENT OR ANY OTHER

 

13

--------------------------------------------------------------------------------



 


PLAN, AGREEMENT OR ARRANGEMENT ON A PRO RATA BASIS AND THEN BY REDUCING THE
AMOUNT OF ANY CASH BENEFITS UNDER THIS AGREEMENT OR ANY OTHER PLAN, AGREEMENT OR
ARRANGEMENT ON A PRO RATA BASIS.  THE ACCOUNTING FIRM WILL NOTIFY YOU AND THE
COMPANY IF IT DETERMINES THAT THE PARACHUTE PAYMENTS MUST BE REDUCED AND WILL
SEND YOU AND THE COMPANY A COPY OF ITS DETAILED CALCULATIONS SUPPORTING THAT
DETERMINATION.


 


(E)        AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF CODE SECTIONS
280G AND 4999 AT THE TIME THAT THE ACCOUNTING FIRM MAKES ITS DETERMINATIONS
UNDER THIS SECTION 18, IT IS POSSIBLE THAT AMOUNTS WILL HAVE BEEN PAID OR
DISTRIBUTED TO YOU THAT SHOULD NOT HAVE BEEN PAID OR DISTRIBUTED UNDER THIS
SECTION 18 (“OVERPAYMENTS”), OR THAT ADDITIONAL AMOUNTS SHOULD BE PAID OR
DISTRIBUTED TO YOU UNDER THIS SECTION 18 (“UNDERPAYMENTS”).  IF THE ACCOUNTING
FIRM DETERMINES, BASED ON EITHER THE ASSERTION OF A DEFICIENCY BY THE INTERNAL
REVENUE SERVICE AGAINST THE COMPANY OR YOU, WHICH ASSERTION THE ACCOUNTING FIRM
BELIEVES HAS A HIGH PROBABILITY OF SUCCESS OR CONTROLLING PRECEDENT OR
SUBSTANTIAL AUTHORITY, THAT AN OVERPAYMENT HAS BEEN MADE, THAT OVERPAYMENT WILL
BE TREATED FOR ALL PURPOSES AS A DEBT AB INITIO THAT YOU MUST REPAY TO THE
COMPANY TOGETHER WITH INTEREST AT THE APPLICABLE FEDERAL RATE UNDER CODE
SECTION 7872; PROVIDED, HOWEVER, THAT NO DEBT WILL BE DEEMED TO HAVE BEEN
INCURRED BY YOU AND NO AMOUNT WILL BE PAYABLE BY YOU TO THE COMPANY UNLESS, AND
THEN ONLY TO THE EXTENT THAT, THE DEEMED DEBT AND PAYMENT WOULD EITHER REDUCE
THE AMOUNT ON WHICH YOU ARE SUBJECT TO TAX UNDER CODE SECTION 4999 OR GENERATE A
REFUND OF TAX IMPOSED UNDER CODE SECTION 4999.  IF THE ACCOUNTING FIRM
DETERMINES, BASED UPON CONTROLLING PRECEDENT OR SUBSTANTIAL AUTHORITY, THAT AN
UNDERPAYMENT HAS OCCURRED, THE ACCOUNTING FIRM WILL NOTIFY YOU AND THE COMPANY
OF THAT DETERMINATION AND THE AMOUNT OF THAT UNDERPAYMENT WILL BE PAID TO YOU
PROMPTLY (AND NO LATER THAN THIRTY (30) DAYS AFTER THE FINAL DETERMINATION OF
THE UNDERPAYMENT) BY THE COMPANY.


 


(F)         FOR PURPOSES OF THIS SECTION 18, THE FOLLOWING TERMS SHALL HAVE
THEIR RESPECTIVE MEANINGS:


 

(I)            “ACCOUNTING FIRM” MEANS THE· INDEPENDENT ACCOUNTING FIRM ENGAGED
BY THE COMPANY IN THE COMPANY’S SOLE DISCRETION.

 

(II)           “NET AFTER TAX AMOUNT” MEANS THE AMOUNT OF ANY PARACHUTE
PAYMENTS, CAPPED PAYMENTS OR OTHER PAYMENTS DESCRIBED IN THIS SECTION 18, AS
APPLICABLE, NET OF TAXES IMPOSED UNDER CODE SECTIONS 1, 3101(B) AND 4999 AND ANY
STATE OR LOCAL INCOME TAXES APPLICABLE TO YOU ON THE DATE OF PAYMENT.  THE
DETERMINATION OF THE NET AFTER TAX AMOUNT SHALL BE MADE USING THE HIGHEST
COMBINED EFFECTIVE RATE IMPOSED BY THE FOREGOING TAXES ON INCOME OF THE SAME
CHARACTER AS THE PARACHUTE PAYMENTS OR CAPPED PAYMENTS, AS APPLICABLE, IN EFFECT
ON THE DATE OF PAYMENT.

 

(III)          “PARACHUTE PAYMENT” MEANS A PAYMENT THAT IS DESCRIBED IN CODE
SECTION 280G(B)(2), DETERMINED IN ACCORDANCE WITH CODE SECTION 280G AND THE
REGULATIONS PROMULGATED OR PROPOSED THEREUNDER.

 

14

--------------------------------------------------------------------------------


 


(G)        THE FEES AND EXPENSES OF THE ACCOUNTING FIRM FOR ITS SERVICES IN
CONNECTION WITH THE DETERMINATIONS AND CALCULATIONS CONTEMPLATED BY THE
PRECEDING SUBSECTIONS SHALL BE BORNE BY THE COMPANY.  IF SUCH FEES AND EXPENSES
ARE INITIALLY PAID BY YOU, THE COMPANY SHALL REIMBURSE YOU THE FULL AMOUNT OF
SUCH FEES AND EXPENSES WITHIN FIVE BUSINESS DAYS AFTER RECEIPT FROM YOU OF A
STATEMENT THEREFORE AND REASONABLE EVIDENCE OF YOUR PAYMENT THEREOF BUT IN NO
EVENT LATER THAN THE END OF THE YEAR IMMEDIATELY FOLLOWING THE YEAR IN WHICH YOU
INCUR SUCH REIMBURSABLE FEES AND EXPENSES.


 


(H)        THE COMPANY AND YOU SHALL EACH PROVIDE THE ACCOUNTING FIRM ACCESS TO
AND COPIES OF ANY BOOKS, RECORDS AND DOCUMENTS IN THE POSSESSION OF THE COMPANY
OR YOU, AS THE CASE MAY BE, REASONABLY REQUESTED BY THE ACCOUNTING FIRM, AND
OTHERWISE COOPERATE WITH THE ACCOUNTING FIRM IN CONNECTION WITH THE PREPARATION
AND ISSUANCE OF THE DETERMINATIONS AND CALCULATIONS CONTEMPLATED BY THE
PRECEDING SUBSECTIONS.  ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL BE
BINDING UPON THE COMPANY AND YOU.


 


(I)         THE FEDERAL, STATE AND LOCAL INCOME OR OTHER TAX RETURNS FILED BY
YOU SHALL BE PREPARED AND FILED ON A CONSISTENT BASIS WITH THE DETERMINATION OF
THE ACCOUNTING FIRM WITH RESPECT TO THE EXCISE TAX PAYABLE BY YOU.  YOU, AT THE
REQUEST OF THE COMPANY, SHALL PROVIDE THE COMPANY TRUE AND CORRECT COPIES (WITH
ANY AMENDMENTS) OF YOUR FEDERAL INCOME TAX RETURN AS FILED WITH THE INTERNAL
REVENUE SERVICE AND CORRESPONDING STATE AND LOCAL TAX RETURNS, IF RELEVANT, AS
FILED WITH THE APPLICABLE TAXING AUTHORITY, AND SUCH OTHER DOCUMENTS REASONABLY
REQUESTED BY THE COMPANY, EVIDENCING SUCH CONFORMITY.


 


(J)         ALL PAYMENTS TO BE MADE TO YOU UNDER THIS SECTION 18 MUST BE PAID NO
EARLIER THAN WHEN THE APPLICABLE TAXES ARE TO BE REMITTED AND BY THE END OF YOUR
TAXABLE YEAR NEXT FOLLOWING THE YEAR IN WHICH THE TAXES THAT ARE THE SUBJECT OF
THE AUDIT OR LITIGATION ARE REMITTED TO THE TAXING AUTHORITIES OR, WHERE NO SUCH
TAXES ARE REMITTED, THE END OF YOUR TAXABLE YEAR FOLLOWING THE YEAR IN WHICH THE
AUDIT IS COMPLETED OR THERE IS A FINAL AND NON-APPEALABLE SETTLEMENT OR THE
RESOLUTION OF THE LITIGATION.


 


19.          TAX LIABILITIES AND CODE SECTION 409A.  ANY PAYMENTS OR BENEFITS
THAT YOU RECEIVE PURSUANT TO THIS AGREEMENT SHALL BE SUBJECT TO REDUCTION FOR
ANY APPLICABLE EMPLOYMENT OR WITHHOLDING TAXES.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS PLAN, IF YOU ARE A SPECIFIED EMPLOYEE AS OF YOUR TERMINATION
OF EMPLOYMENT, AND IF THE AMOUNTS THAT YOU ARE ENTITLED TO RECEIVE PURSUANT TO
SECTION 6 ARE NOT OTHERWISE EXEMPT FROM SECTION 409A OF THE CODE, THEN TO THE
EXTENT NECESSARY TO COMPLY WITH SECTION 409A, NO PAYMENTS FOR SUCH AMOUNTS MAY
BE MADE UNDER THIS AGREEMENT (INCLUDING, IF NECESSARY, ANY PAYMENTS FOR WELFARE
OR OTHER BENEFITS IN WHICH CASE YOU MAY BE REQUIRED TO PAY FOR SUCH COVERAGE OR
BENEFITS AND RECEIVE REIMBURSEMENT WHEN PAYMENT IS NO LONGER PROHIBITED) BEFORE
THE DATE WHICH IS SIX (6) MONTHS AFTER YOUR TERMINATION OF EMPLOYMENT OR, IF
EARLIER, YOUR DATE OF DEATH.  ALL SUCH AMOUNTS, WHICH WOULD HAVE OTHERWISE BEEN
REQUIRED TO BE PAID OVER SUCH SIX (6) MONTHS AFTER YOUR TERMINATION OF
EMPLOYMENT OR, IF EARLIER, UNTIL YOUR DATE OF DEATH, SHALL BE PAID TO YOU IN ONE
LUMP SUM PAYMENT AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER THE DATE WHICH IS
SIX (6) MONTHS AFTER YOUR TERMINATION OF EMPLOYMENT OR, IF EARLIER, YOUR DATE OF
DEATH.  ALL SUCH REMAINING PAYMENTS SHALL BE MADE AS IF THEY HAD BEGUN AS SET
FORTH IN THIS AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, YOUR RIGHTS TO
PAYMENTS SHALL BE TREATED AS RIGHTS TO RECEIVE A SERIES OF SEPARATE PAYMENTS TO
THE

 

15

--------------------------------------------------------------------------------


 


FULLEST EXTENT ALLOWABLE UNDER SECTION 409A OF THE CODE.  THIS AGREEMENT IS
INTENDED TO COMPLY WITH THE APPLICABLE REQUIREMENTS OF SECTION 409A OF THE CODE
AND SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE THEREWITH.  THE COMPANY MAY
AT ANY TIME AMEND, SUSPEND OR TERMINATE THIS AGREEMENT, OR ANY PAYMENTS TO BE
MADE HEREUNDER, AS NECESSARY TO BE IN COMPLIANCE WITH SECTION 409A OF THE CODE
TO AVOID THE IMPOSITION ON YOU OF ANY POTENTIAL EXCISE TAXES RELATING TO
SECTION 409A.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, You and the Company have executed and delivered this
Agreement as of the date first shown above.

 

YOU:

 

THE COMPANY:

 

 

 

JOSEPH M. WETZEL

 

EARTHLINK, INC.

 

 

 

 

 

 

/s/ Joseph M. Wetzel

 

By:

/s/ Rolla Huff

 

 

 

 

 

Address:

1375 Peachtree Street

 

Name:

Rolla Huff

 

Atlanta, GA 30309

 

Title:

Chief Executive Officer

 

 

 

 

 

 

Address:

1375 Peachtree Street

 

 

 

7-North

 

 

 

Atlanta, GA 30309

 

17

--------------------------------------------------------------------------------
